DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/17/2021.  These drawings are accepted.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of Claims 1, 6, 11-13, 16-17, and 19-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kremerman in view of Pietrantonio.
Regarding Applicant’s traversal to the Examiner’s use of Official Notice with respect to the limitations of Claim 14, the Examiner responds that prior art has been cited which provides factual evidence supporting the Examiner’s assertion that depressurizing a processing chamber below atmospheric pressure is well known in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1 and 15-16 contain the newly amended limitation “the second base link is positioned directly on the base,” which is not supported by Applicant’s original disclosure.  As seen in Figure 6, the second base link (39) is positioned directly on third pivoting shaft member (77), and not positioned directly on the base (27).  To maintain compact prosecution, the Examiner will interpret as “the second base link is positioned directly above the base.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 11-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kremerman et al. (US 2010/0178147) in view of Pietrantonio et al. (US 2006/0099063).
Kremerman discloses;
Claim 1. A robot system comprising: a robot (304); and a robot controller (119) configured to control the robot, wherein the robot includes a first arm (320A and 326A) that is a horizontal multi-joint arm provided with a first base link (320A) provided to be rotatable around a pivoting axis (322), a first intermediate link (326A) connected to a tip portion of the first base link to be rotatable around a first rotation axis (324A), and a first hand (330A) connected to an upper surface of the first intermediate link at a tip portion of the first intermediate link (see note below) to be rotatable around a second rotation axis (328A) and formed to be longer in an elongated direction of the first hand than each of the first base link and the first intermediate link thereby holding a workpiece thereon, and configured to move the first hand along a first diameter direction (radial direction from 322 to first of plurality of 106) centered on the pivoting axis, a second arm (320B and 326B) that is a horizontal multi-joint arm provided with a second base link (320B) provided to be independently rotatable from the first base link around the pivoting axis, a second intermediate link (326B) connected to a tip portion of the second base link to be rotatable around a third rotation axis (324B), and a second hand (330B) connected to a tip portion of the second intermediate link to be rotatable around a fourth rotation axis (328B) and formed to be longer in an elongated direction of the second hand than each of the second base link and the second intermediate link thereby holding the workpiece thereon, and configured to move the second hand along a second diameter direction (radial direction from 322 to second of plurality of 106) having a preset angle (angle between first and second diameter direction) in a circumferential direction of the pivoting axis with respect to the first diameter direction, and a base (311) including a pivoting motor (1411) configured to pivot the first arm and the second arm together in the circumferential direction while maintaining a positional relationship of the first arm and the second arm in the circumferential direction, and the first base link is positioned above the second base link (Par. 0040-0057, Fig. 3A-3C, and 14).  
Claim 15. A method of controlling a robot, the method comprising: preparing a robot (304) including a first arm (320A and 326A) that is a horizontal multi-joint arm provided with a first base link (320A) provided to be rotatable around a pivoting axis (322), a first intermediate link (326A) connected to a tip portion of the first base link to be rotatable around a first rotation axis (324A), and a first hand (330A) connected to an upper surface of the first intermediate link (see note below) at a tip portion of the first intermediate link to be rotatable around a second rotation axis (328A) and formed to be longer in an elongated direction of the first hand than each of the first base link and the first intermediate link thereby holding a workpiece thereon, and configured to move the first hand along a first diameter direction (radial direction from 322 to first of plurality of 106) centered on the pivoting axis, a second arm (320B and 326B) that is a horizontal multi-joint arm provided with a second base link (320B) provided to be independently rotatable from the first base link around the pivoting axis, a second intermediate link (326B) connected to a tip portion of the second base link to be rotatable around a third rotation axis (324B), and a second hand (330B) connected to a tip portion of the second intermediate link to be rotatable around a fourth rotation axis (328B) and formed to be longer in an elongated direction of the second hand than each of the second base link and the second intermediate link thereby holding the workpiece thereon, and configured to move the second hand along a second diameter direction (radial direction from 322 to second of plurality of 106) having a preset angle (angle between first and second diameter direction) in a circumferential direction of the pivoting axis with respect to the first diameter direction, a base (311) including a pivoting motor (1411) configured to pivot the first arm and the second arm together in the circumferential direction while maintaining a positional relationship of the first arm and the second arm in the circumferential direction (Par. 0040, 0057, Fig. 3A-3C, and 14).
Claim 16. A semiconductor manufacturing system comprising: a first chamber (102) in which a robot (304) for transferring a semiconductor wafer is disposed; and a plurality of second chambers (106) arranged around the first chamber and configured to perform a preset processing (Par. 0034) on the semiconductor wafer, wherein the robot includes a first arm (320A and 326A) that is a horizontal multi-joint arm provided with a first base link (320A) provided to be rotatable around a pivoting axis (322), a first intermediate link (326A) connected to a tip portion of the first base link to be rotatable around a first rotation axis (324A), and a first hand (330A) connected to an upper surface of the first intermediate link (see note below) at a tip portion of the first intermediate link (see note below) to be rotatable around a second rotation axis (328A) and formed to be longer in an elongated direction of the first hand than each of the first base link and the first intermediate link thereby holding a workpiece thereon, and configured to move the first hand along a first diameter direction (radial direction from 322 to first of plurality of 106) centered on the pivoting axis, a second arm (320B and 326B) that is a horizontal multi-joint arm provided with a second base link (320B) provided to be independently rotatable from the first base link around the pivoting axis, a second intermediate link (326B) connected to a tip portion of the second base link to be rotatable around a third rotation axis (324B), and a second hand (330B) connected to a tip portion of the second intermediate link to be rotatable around a fourth rotation axis (328B) and formed to be longer in an elongated direction of the second hand than each of the second base link and the second intermediate link thereby holding the workpiece thereon, and configured to move the second hand along a second diameter direction (radial direction from 322 to second of plurality of 106) having a preset angle (angle between first and second diameter direction) in a circumferential direction of the pivoting axis with respect to the first diameter direction, and a pivoting motor (1411) configured to pivot the first arm and the second arm together in the circumferential direction while maintaining a positional relationship of the first arm and the second arm in the circumferential direction, and the first base link is positioned above the second base link (Par. 0034, 0040, 0057, Fig. 3A-3C, and 14).
Claim 17. A robot comprising: a first arm (320A and 326A) including a first hand (330B) for holding a workpiece thereon, and configured to move the first hand along a first diameter direction (radial direction from 322 to first of plurality of 106) centered on a pivoting axis (322); a second arm (320B and 326B) including a second hand (330B) for holding the workpiece thereon, and configured to move the second hand along a second diameter direction (radial direction from 322 to second of plurality of 106) having a preset angle (angle between first and second diameter direction) in a circumferential direction of the pivoting axis with respect to the first diameter direction; a base (311) including a pivoting motor (1411) configured to pivot the first arm and the second arm together in the circumferential direction while maintaining a positional relationship of the first arm and the second arm in the circumferential direction, (Par. 0040, 0057, Fig. 3A-3C, and 14).  
The Examiner notes that Kremerman discloses a first hand (1430A) connected to an upper surface of a first intermediate link (1426A), and discloses that the embodiment disclosed in Fig. 14 may be combined with the embodiments disclosed in Fig. 3A-3C (Par. 0057 and Fig. 14).
	The Examiner further notes that, in the limitation “preset angle,” the term “preset” is interpreted as being within the robot control algorithms that properly rotate the robot between the first of plurality of 106 and the second of plurality of 106. 
Claim 3. The robot system according to claim 2, wherein the robot controller includes a first operation controller (controller algorithms that control 1411B) that extends/retracts the first arm to move the first hand along the first diameter direction, a second operation controller (controller algorithms that control 1411B-1411D) that controls the pivoting motor with pivoting the first arm and the second arm in the circumferential direction, and a third operation controller (controller algorithms that control 1411D) that extends/retracts the second arm to move the second hand along the second diameter direction (Par. 0058-0061 and Fig. 14).  
Claim 4. The robot system according to claim 3, wherein the second operation controller controls the pivoting motor with pivoting the first arm and the second arm by the preset angle that is an angle difference between the first diameter direction and the second diameter direction (Par. 0057-0058).  
Claim 5. The robot system according to claim 3, wherein the first hand and the second hand are disposed to be offset from each other in the axial direction (Fig. 3B), and the second operation controller controls the pivoting motor with pivoting the first arm and the second arm in the circumferential direction (Par. 0057-0058).  
Claim 6. The robot system according to claim 1, wherein when the first arm and the second arm are pivoted by the pivoting motor, the robot controller brings the first arm and the second arm into a pivoting posture where the second rotation axis of the first hand is positioned opposite to a tip of the first hand with respect to the pivoting axis, and the fourth rotation axis of the second hand is positioned opposite to a tip of the second hand with respect to the pivoting axis (Fig. 3A).  
Claim 11. The robot system according to claim 1, wherein a length of the first hand in the elongated direction is substantially twice a distance between the pivoting axis and an outer peripheral end of the first base link, and a length of the second hand in the elongated direction is substantially twice a distance between the pivoting axis and an outer peripheral end of the second base link (Fig. 3A).  
Claim 12. The robot system according to claim 1, wherein the robot includes three motors (1411B-1411D) therein that are driving sources for an extension/retraction operation of the first arm, an extension/retraction operation of the second arm, and the pivoting operation of the first arm and the second arm by the pivoting motor (Par. 0040, 0058-0059, and Fig. 3A and 14).  
Claim 13. The robot system according to claim 1, further comprising: a first chamber (102) in which the robot is disposed; and a plurality of second chambers (106) arranged around the first chamber, wherein the first chamber includes a wall (outer wall of 102) disposed such that when the robot is pivoted by an angle at which one chamber of the plurality of second chambers is positioned in front of the robot in one direction of the first diameter direction and the second diameter direction, the wall is positioned in front of the robot in the other direction (Fig. 1).
	The Examiner notes that Applicant has not defined what “front” is in reference to the robot, so the term is interpreted as any direction within a 360 degree arc.  
Claim 19. The robot according to claim 17, wherein the first arm includes a first base link (320A) provided to be rotatable around the pivoting axis, a first intermediate link (326A) connected to a tip portion of the first base link to be rotatable around a first rotation axis (324A), and the first hand connected to a tip portion of the first intermediate link to be rotatable around a second rotation axis (328A) and formed to be longer in an elongated direction of the first hand than each of the first base link and the first intermediate link, and the second arm includes a second base link (320B) provided to be independently rotatable from the first base link around the pivoting axis, a second intermediate link (326B) connected to a tip portion of the second base link to be rotatable around a third rotation axis (324B), and the second hand connected to a tip portion of the second intermediate link to be rotatable around a fourth rotation axis (328B) and formed to be longer in an elongated direction of the second hand than each of the second base link and the second intermediate link (Par. 0040, 0057, Fig. 3A-3C, and 14).  
Claim 20. The robot according to claim 17, wherein the pivoting motor pivots the first arm and the second arm together in the circumferential direction while maintaining an angle difference between the first diameter direction and the second diameter direction to be the preset angle (Par. 0058).   
	Kremerman does not recite;
Claims 1 and 16. The pivoting axis forms a central axis of the base and the second base link is positioned directly on the base.
Claim 5. The second operation controller controls the elevation motor to move the first arm and the second arm up and down by a distance of the offset in the axial direction.
Claim 15. An elevation motor configured to move the first arm and the second arm together up and down in an axial direction of the pivoting axis while maintaining the positional relationship of the first arm and the second arm in the circumferential direction; and moving the first arm and the second arm up and down in the axial direction, simultaneously with pivoting the first arm and the second arm in the circumferential direction, wherein the pivoting axis forms a central axis of the base, the second base link is positioned directly on the base, and the first base link is positioned above the second base link.
Claim 17. An elevation motor configured to move the first arm and the second arm together up and down by a vertical offset distance in an axial direction of the pivoting axis while maintaining the positional relationship of the first arm and the second arm in the circumferential direction, and the preset angle is set to an angle difference that corresponds to a range in which the first arm and the second arm are pivoted during a time required to move the first arm and the second arm by the vertical offset distance.
	However, Pietrantonio discloses a robot system (10) having a first arm (78 and 106) having a first base link (78) and a first intermediate link (106), second arm (72 and 74) having a second base link (72) and a second intermediate link (74), first and second arms rotated by a pivoting motor (44) about a pivoting axis (D), and first and second hands (38 and 39) disposed to be offset from each other in an axial direction (Fig. 2 and 4), and a base (30), and a controller (11), and teaches an elevation motor (Par. 0025) configured to move the first arm and the second arm together up and down in an axial direction of the pivoting axis, and further teaches the pivoting axis forms a central axis of the base  (Par. 0022-0025 and Fig. 2-4).
	Therefore, in view of Pietrantonio’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Kremerman’s robot to have the first and second arm pivoting axis be the same as the base central axis to simplify the apparatus for transfer settings that don’t need a robot with a long reach, and to have further modified Kremerman’s robot to include an elevation motor so that the first and second hands of different heights could each access all processing chambers of the same height.
	Kremerman, as modified by Pietrantonio, would be capable of;
Claim 5. The second operation controller controls the elevation motor to move the first arm and the second arm up and down by a distance of the offset in the axial direction.
Claim 15. Maintaining the positional relationship of the first arm and the second arm in the circumferential direction and moving the first arm and the second arm up and down in the axial direction, simultaneously with pivoting the first arm and the second arm in the circumferential direction.
Claim 17. Moving the first arm and the second arm together up and down by a vertical offset distance in an axial direction of the pivoting axis while maintaining the positional relationship of the first arm and the second arm in the circumferential direction, and the preset angle is set to an angle difference that corresponds to a range in which the first arm and the second arm are pivoted during a time required to move the first arm and the second arm by the vertical offset distance.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kremerman in view of Pietrantonio, and further in view of Saeki et al. (US 2001/0053324).
Claim 14. Kremerman discloses the first chamber is depressurized to a pressure lower than an atmospheric pressure (Par. 0034).  
	Kremerman is silent as to whether the second chambers are depressurized to a pressure lower than an atmospheric pressure.
	However, Saeki discloses a first chamber (D1) and second chambers (H11-H13), and further teaches the first chamber is a vacuum transfer chamber, and second chambers are vacuum processing chamber (Par. 0049).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Kremerman’s disclosure to include second chambers that are depressurized to below atmospheric pressure to perform processing that benefits from sub-atmospheric pressure conditions.
	The Examiner notes that one or ordinary skill in the art understands that the disclosure of a vacuum chamber is a disclosure that the chamber is depressurized to a pressure lower than an atmospheric pressure.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652